Name: 2005/891/EC: Council Decision of 3Ã October 2005 on the signing of a Protocol to the Framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand, to take account of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania
 Date Published: 2006-06-29; 2005-12-19

 19.12.2005 EN Official Journal of the European Union L 332/1 COUNCIL DECISION of 3 October 2005 on the signing of a Protocol to the Framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand, to take account of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2005/891/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 57(2), 71, 80(2), 133 and 181a thereof, in conjunction with the first subparagraph of Article 300(2) thereof, Having regard to the 2003 Act of Accession and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 3 December 2004, the Council authorised the Commission, on behalf of the Community and its Member States, to open negotiations with the Republic of Korea with the view of adapting the Framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand (1), to take account of the accession of the 10 new Member States to the European Union. (2) These negotiations have been concluded to the satisfaction of the Commission, (3) The Protocol should be signed on behalf of the Community and its Member States, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community and its Member States, the Protocol to the Framework Agreement for Trade and Cooperation between the European Community and its Member States, on the one hand, and the Republic of Korea, on the other hand, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. The text of the Protocol is attached to this Decision. Done at Luxembourg, 3 October 2005. For the Council The President D. ALEXANDER (1) OJ L 90, 30.3.2001, p. 46.